                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )      No. 1:18-CR-00031
                                       )
      vs.                              )
                                       )
GREGORY SCOTT STEPHEN,                 )
                                       )
      Defendant.                       )

                   PRELIMINARY ORDER OF FORFEITURE

      IT IS HEREBY ORDERED THAT:

      1.     As a result of the guilty pleas entered by defendant on October 18,

2018, to Counts 1 through 7 of the Superseding Indictment, for which the

Government sought forfeiture pursuant to 18 U.S.C. ' 2253, defendant shall forfeit

to the United States:

      a.     All visual depictions of minors engaging in sexually explicit conduct,
             including any book, magazine, periodical, film videotape, or other
             matter which contains any such visual depiction, which was produced,
             transported, mailed, shipped, or received in violation of Title 18, United
             States Code, Chapter 110.

      b.     Any property, real or personal, used or intended to be used to commit or
             to promote the commission of such offense.

      2.     The Court has determined, based on the guilty pleas entered by

defendant on October 18, 2018, and acceptance of the guilty pleas on October 23,

2018, that the following property is subject to forfeiture pursuant to 18 U.S.C.

' 2253, that the defendant had an interest in such property, and that the

government has established the requisite nexus between such property and such



     Case 1:18-cr-00031-CJW-MAR Document 73 Filed 01/22/19 Page 1 of 4
offense:

              (1)   one external hard drive, LaCie, Porsche Design; and

              (2)   one covert USB recording device, further described as an
                    approximately 1”x1”x1” cube, black in color, with plug-in prongs
                    and a sticker reading “32GB” on the rear face of the device, and
                    with a USB plug-in receiver and a pinhole-size opening for a
                    camera on the front face.

       3.     Upon entry of this Order, the United States (or its designee) is

authorized to seize the specific property subject to forfeiture identified above;

to conduct any discovery the court considers proper in identifying, locating or

disposing of the property; and to commence proceedings that comply with any

statutes governing third-party rights, in accordance with Fed. R. Crim. P.

32.2(b)(3).

       4.     The United States shall publish notice of the order and of its intent to

dispose of the property pursuant to Rule 32.2(b)(6) of the Rules of Criminal

Procedure in accordance with Supplemental Rule G(4)(a)(iii) of the Federal Rules of

Civil Procedure. The United States may also, to the extent practicable, send notice

to any person known to have an alleged interest in the subject property pursuant to

Rule 32.2(b)(6) and in accordance with Supplemental Rule G(4)(b)(iii-iv) of the

Federal Rules of Civil Procedure.

       5.     Pursuant to 21 U.S.C. § 853(n)(2), any person, other than the

defendant, asserting a legal interest in property which has been ordered forfeited to

the United States pursuant to this section may, within (30) days from the final

publication of notice on www.forfeiture.gov or his receipt of notice under paragraph

                                           2


      Case 1:18-cr-00031-CJW-MAR Document 73 Filed 01/22/19 Page 2 of 4
(1), whichever is earlier, petition the court for a hearing to adjudicate the validity of

his alleged interest in the property. The hearing shall be held before the court

alone, without a jury. The petition shall be signed by the petitioner under penalty

of perjury, and shall set forth the nature and extent of the petitioner=s right, title, or

interest in the property, the time and circumstances of the petitioner=s acquisition of

the right, title or interest in the property, any additional facts supporting the

petitioner=s claim and the relief sought, pursuant to 21 U.S.C. § 853(n)(3).

      6.     After the disposition of any motion filed under Fed. R. Crim. P.

32.2(c)(1)(A), and before a hearing on the petition, discovery may be conducted in

accordance with the Federal Rules of Civil Procedure if the Court determines that

discovery is necessary or desirable to resolve factual issues. When discovery ends,

a party may move for summary judgment under Federal Rule of Civil Procedure 56

pursuant to Fed.R.Crim.P. 32.2(c)(1)(B).

      7.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of

Forfeiture shall become final as to the defendant at sentencing—or at any time

before sentencing if the defendant consents, and shall be made part of the sentence

and included in the judgment.

      8.     The United States shall have clear title to the subject property

following the Court=s disposition of all third-party interests, or if none, following the

expiration of the period provided in 21 U.S.C. ' 853(n)(2) for the filing of third party

petitions.




                                            3


      Case 1:18-cr-00031-CJW-MAR Document 73 Filed 01/22/19 Page 3 of 4
      9.     The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

      DATED this      22nd    day of   January                  , 2019.


                                 ____________________________________________
                                 C.J. WILLIAMS, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA




                                          4


     Case 1:18-cr-00031-CJW-MAR Document 73 Filed 01/22/19 Page 4 of 4
